DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 12/23/2019. Claims 1-19 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 12/23/2019 is being considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“membrane” (claims 8-9 and 17-18);
“third [pulley]” (claim 14); and
“a cable operationally connected to…at least one respective side arm” (note that Fig. 1 is unclear as to whether the cable 74 is connected to one of the side arms 90/92 and that Fig. 2 does not show such connection; claim 16).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-9, 11-15 and 17-19 are objected to because of the following informalities:
Claims 2-9, “The device” (line 1) is objected to because the limitation does not properly refer to the previously recited membrane pulling device. The examiner recommends reciting, “The membrane pulling device” to clarify.
Claims 11-15, “The assembly” (line 1) is objected to because the limitation does not properly refer to the previously recited membrane pulling assembly. The examiner recommends reciting, “The membrane pulling assembly” to clarify.
Claims 17-19, “The device” (line 1) is objected to because the limitation does not properly refer to the previously recited membrane tightening device. The examiner recommends reciting, “The membrane tightening device” to clarify.
Claim 15, “and adjustable angle” is objected to because the limitation appears to contain a typo. Does applicant intend to recite, “an 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the second end of the elongate frame” (line 7) is indefinite because the limitation lacks antecedent basis. Note that a second end of the elongate frame is not previously recited in the claim. Further, the claim does not previously recite a first end of the elongate frame and thus it is unclear whether a first end is required. This rejection can be overcome by amending claim 1 to include, “a first end of the elongate frame” and by further amending claim 1 to recite, “a second end of the elongate frame”.  See also claims 6, 10 and 16.
	Claim 8, “the frame” (line 1) is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by reciting, “the elongate frame”. See also claims 9 (lines 1 and 4) and 19.
	Claim 8, “the membrane” is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by reciting, “a See also claim 9.
	Claim 16, “at least one respective side arm” is indefinite because the limitation is unclear as to whether the limitation is referring to the first and second side arms previously recited in the claim or different/additional side arms. This rejection can be overcome by reciting, “at least one respective side arm of the first and second side arms”.
	Claim 19, “the lever is adjustably angular” is indefinite because it is unclear what the claim requires. Does applicant intend to recite, “the lever is adjustable angularly 
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 4742992).
	Claim 1, Allen provides a membrane pulling device comprising:
an elongate frame 16 having a first section (section of 16 close to 25; Fig. 1), a second section (section of 16 close to 23; Fig. 1), and a middle section (section of 16 between 23 and 25; Fig. 1) extending between the first section and the second section (Fig. 1);
a lever 50;
a pivot coupling (at 51; col. 4, lines 7-10; Fig. 1) connecting the lever to the elongate frame within the middle section (Fig. 1);
a fairlead 81 extending from the second end of the elongate frame (Fig. 1);
a pulley assembly 20 coupled to the first section of the elongate frame (at 65; Fig. 1), and including a cable 68 having a first end 69 coupled to the lever (Fig. 3), and that extends through the pulley assembly and the fairlead to a second end structured to attach to a membrane clamp 12; and
a plurality of step plates (41 front and 41 rear; Fig. 1) attached to the elongate frame (Fig. 1).
Claim 2, Allen further provides wherein the lever has an angular shape (Fig. 1).
Claim 3, Allen further provides wherein the lever has a pivot segment 51 coupled to the elongate frame at the pivot coupling (Fig. 1), and a forward projecting segment 61 extending forwardly and vertically upwardly from the pivot segment when the lever is oriented so as to extend generally vertically upward from the elongate frame (Fig. 1).  
	Claim 7, Allen further provides wherein the plurality of step plates includes a back step plate (41 rear; Fig. 1) attached to the first section of the elongate frame (Fig. 1), and a front step plate (41 front; Fig. 1) attached to the second section of the elongate frame (Fig. 1).
	Claim 10, Allen provides a membrane pulling assembly, comprising:
an elongate frame 16 defining a longitudinal axis (longitudinal axis along the long end of 16; Fig. 1) and having a first section (section of 16 close to 25), a second section (section of 16 close to 23), and a middle section (section of 16 between 25 and 23; Fig. 1) extending between the first section and the second section (Fig. 1);
an elongate angular lever arm 50;
a pivot coupling (at 51; col. 4, lines 7-10; Fig. 1) defining a fixed pivot axis (axis about which 50 rotates; Fig. 1) and connecting the elongate lever arm to the middle section (Fig. 1);
a fairlead 81 extending from the second end of the elongate frame (Fig. 1);
a cable guide (65 or alternatively 21; Figs. 1-3) coupled to the first section of the elongate frame (65 is coupled to the first section of 16; alternatively, 21 is coupled to the first section of 16; Figs. 1-3) for receiving a cable having a first end connectible to the lever and extendable through the cable guide and in cooperation with the fairlead to attach to a membrane clamp (note that the cable and the membrane clamp are not positively recited and thus not required but that Allen nonetheless teaches the cable guide 65 or 21 coupled to the first section of the elongate frame for receiving a cable 68 having a first end 69 connectible to the lever and extendable through the cable guide and in cooperation with the fairlead to attach to a membrane clamp 12, and thus Allen meets the claim; Fig. 1); and
a plurality of step plates (41 front and 41 rear; Fig. 1) attached to the elongate frame (Fig. 1).
Claim 11, Allen further provides a membrane clamp 12 and a cable 68 extending through the cable guide (Figs. 1-3) and connecting the lever to the membrane clamp (Figs. 1-3).
Claim 12, Allen further provides wherein the cable guide includes a first pulley (65 or alternatively 36; Fig. 1) coupled to the elongate frame (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen as above in view of Price et al. (US 20050199034) (‘Price’).
Claim 4, Allen teaches all the limitations of claim 1 as above. Allen is silent as to a first and a second side arm coupled with the elongate frame by a first and a second pivotable joint, respectively. However, Price teaches an apparatus comprising a first and a second side arm (24a and 24b, respectively; Fig. 2) coupled with an elongate frame 12 by a first and a second pivotable joint (joint at 12/24a and joint at 12/24b; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a first and a second side arm coupled with the elongate frame by a first and a second pivotable joint, respectively, with the reasonable expectation of further stabilizing the elongate frame using known techniques and methods, with no respective change in function.
Claim 9, Allen further teaches wherein the frame defines a longitudinal axis longitudinal axis along length of 16; Fig. 1); the cable is operationally connected to the membrane (via 12; Fig. 1); and wherein actuation of the lever exerts a pulling force on the membrane transverse to the longitudinal axis of the frame (Fig. 1).
Claim 13, Allen teaches all the limitations of claim 10 as above. Allen is silent as to a first and a second side arm coupled with the elongate frame by a first and a second pivotable joint, respectively. However, Price teaches an apparatus comprising a first and a second side arm (24a and 24b, respectively; Fig. 2) coupled with an elongate frame 12 by a first and a second pivotable joint (joint at 12/24a and joint at 12/24b; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a first and a second side arm coupled with the elongate frame by a first and a second pivotable joint, respectively, with the reasonable expectation of further stabilizing the elongate frame using known techniques and methods, with no respective change in function.
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 4742992).
Claim 5, Allen teaches all the limitations of claim 1 as above. Allen does not explicitly teach the fairlead including two pulleys, but instead teaches the fairlead being rotatable to various pulling angles (col. 4, lines 40-65). It would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a second pulley on the fairlead, with the reasonable expectation of further supporting the cable at various pulling angles, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim 14, Allen teaches all the limitations of claim 10 as above. Allen does not explicitly teach the fairlead including second and third pulleys, but instead teaches the fairlead being rotatable to various pulling angles (col. 4, lines 40-65). It would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating second and third pullies on the fairlead, with the reasonable expectation of further supporting the cable at various pulling angles, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim(s) 6, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen as above and further in view of Traska (US 20060070223).
Claim 6, Allen teaches all the limitations of claim 1 as above. Allen is silent as to a return spring. However, Traska teaches an apparatus comprising a return spring 118 extending between a lever and an elongate frame and structured to elongate or shorten in response to pivoting the lever in forward direction toward a second end of the elongate frame ([0022]; Figs. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing to try incorporating a return spring extending between the lever and the elongate frame and structured to elongate or shorten in response to pivoting the lever in forward direction toward the second end of the elongate frame, with the reasonable expectation of biasing the lever to a desired position, using known techniques and methods with no respective change in function.
Claim 8, Allen further provides wherein the frame defines a longitudinal axis (longitudinal axis along length of 16; Fig. 1); the cable is operationally connected to the membrane (via 12; Fig. 1). Allen does not explicitly teach actuation of the lever exerting a pulling force on the membrane parallel to the longitudinal axis of the frame. However, Traska teaches an apparatus, wherein actuation of a lever exerts a pulling force on a membrane parallel to a longitudinal axis of a frame ([0016]; Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try configuring the membrane pulling device such that actuation of the lever exerts a pulling force on the membrane parallel to the longitudinal axis of the frame, with the reasonable expectation of pulling a membrane tautly evenly over the roof surface, using known techniques with no respective change in function.
	Claim 15, Allen teaches all the limitations of claim 10 as above, but is silent as to the elongate angular lever arm defining [an] adjustable angle. However, Traska teaches an elongate angular lever arm 14, wherein a stop member 50 may be moved thereby adjusting the angle of the elongate angular lever arm by limiting travel between first and second positions ([0018]; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try configuring the elongate angular level arm defining an adjustable angle, with the reasonable expectation of obtaining a desired distance in which the lever moves thereby obtaining a desired amount of pulling force on the membrane.

Allowable Subject Matter
Claims 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, in particular Allen and Traska do not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia 
a first side arm pivotably coupled to the elongate frame and a second, oppositely disposed side arm pivotably coupled to the elongate frame, and the cable operationally connected to at least one respective side arm, as required by claim 16. Claims 17-19 depend from claim 16. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635